Citation Nr: 1500291	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for coronary artery disease (CAD). 

2.  Entitlement to service connection for CAD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to July 1961. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is included in the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of service connection for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The claim for service connection for CAD was previously denied by the RO in a November 2002 decision, the Veteran did not appeal, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  Additional evidence received since the November 2002 rating decision relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service connection for CAD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), (c) (2014).

2.  The additional evidence presented since the November 2002 rating decision is new and material, and the claim for service connection for CAD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied service connection for CAD in a November 2002 rating decision.  That decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the November 2002 decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that CAD was not incurred in, aggravated by, or otherwise related to service.  Evidence obtained since the November 2002 rating decision includes the Veteran's and his son's sworn testimony during the October 2014 Board hearing.  The Veteran and his son testified that, beginning in 1984, several of the Veteran's treating doctors had told him that a current heart condition was related to fainting episodes he had had during service.  Without addressing the merits of this evidence, the Board finds that the Veteran's and his son's October 2014 testimony addresses the issue of whether a current cardiovascular disorder including CAD began during or is related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for CAD.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for CAD is reopened and, to that extent only, the appeal is granted.


REMAND

As reflected in April 2013 and July 2013 written statements and in his October 2014 testimony, the Veteran contends that current cardiovascular disorder including CAD was first manifested in service by episodes of passing out.  Service treatment records reflect treatment for such episodes, including treatment for fainting spells and trouble breathing in September 1955, and for fainting during guard duty in March 1959.  At the time of a June 1958 service examination, the Veteran reported a history of dizziness and fainting during exercises; shortness of breath, chest pain, and pounding heart from exercise; and nervous trouble due to exercise. 

Post-service treatment records reflect that in December 1981 the Veteran was hospitalized and treated for what he described as "a 24 year history of blackout spells and dizzy flushing spells," and was diagnosed as having pseudo-seizures.  In December 1984 the Veteran was assessed as having had a stroke and as having coronary disease, including "increasingly severe exertional chest pain felt to be secondary to myocardial ischemia."  In September 2001, the Veteran's treating VA physician determined that the Veteran's "bradycardia may be contributing to syncopal spells." 

In November 2002, a VA examiner provided the opinion that neither bradycardia nor functional syncopal episodes were related to service.  However, the examiner provided no rationale or explanation for this opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, documents as early as August 1985 reflect that the Veteran applied for Social Security Administration (SSA) disability benefits, but no records from SSA appear to have been associated with the claims file.  See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete SSA records.  Associate a copy of any request sent to SSA, and any reply, including any records obtained, with the claims file.

2.  Forward the Veteran's claims file to a VA examiner to determine the etiology of any current cardiovascular disorder, including CAD.  Following a review of the claims file, to include service and post-service medical records, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current CAD or other cardiovascular disorder is related to service, to specifically include the Veteran's in-service episodes of dizziness, shortness of breath, and fainting.

A complete rationale for all opinions should be provided.  

If the requested opinion cannot be provided without another examination of the Veteran, schedule him for a VA examination to provide the requested opinion and information.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


